Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 2

 

TO

 

SENIOR CONVERTIBLE NOTES

 

This Amendment No. 2 (this “Amendment”) is effective as of October 25, 2005 to
each of the Senior Convertible Notes (collectively, the “Notes”) issued pursuant
to that certain Securities Purchase Agreement dated as of March 31, 2004, by and
among Internet Capital Group, Inc., a Delaware corporation (the “Company”), and
the initial holders of the Notes. All capitalized terms used herein and not
otherwise defined herein shall have the meaning attributed to them in the Notes.

 

RECITALS

 

WHEREAS, the Company and the holders of Notes representing a majority of the
aggregate principal amount of the outstanding Notes (the “Requisite Holders”)
desire to amend the Notes to permit Hedging Transactions (as defined below); and

 

WHEREAS, the Company and the Requisite Holders intend this Amendment to amend
the Notes in accordance with the Notes.

 

NOW, THEREFORE, the Notes are hereby amended as follows:

 

ARTICLE I

 

Amendment

 

1.1. Section 27(bb) of the Notes shall be deleted in its entirety and replaced
with the following:

 

““Permitted Liens” means (i) any lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with generally acceptable
accounting principles in the United States applied on a consistent basis,
(ii) any statutory lien arising in the ordinary course of business by operation
of law with respect to a liability that is not yet due or delinquent, (iii) any
lien created by operation of law, such as materialmen’s liens, mechanics’ liens
and other similar liens, arising in the ordinary course of business with respect
to a liability that is not yet due or delinquent, (iv) deposits, pledges or
liens (other than liens arising under ERISA) securing (A) obligations incurred
in respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (B) the performance of bids,



--------------------------------------------------------------------------------

tenders, leases, contracts (other than for the payment of money) and statutory
obligations or (C) obligations on surety or appeal bonds, but only to the extent
such deposits, pledges or liens are incurred or otherwise arise in the ordinary
course of business and secure obligations not past due or delinquent,
(v) restrictions on the use of real property and minor irregularities in the
title thereto which do not (A) secure obligations for the payment of money or
(B) materially impair the value of such property or its use in the ordinary
course of business, (vi) any minor imperfection of title or similar lien which
individually or in the aggregate with other such liens would not reasonably be
expected to have a Material Adverse Effect, (vii) any lien on publicly traded
securities created in connection with a Hedging Transaction (as defined below)
and (viii) any lien created in connection with the incurrence of Permitted
Senior Indebtedness.”

 

1.2. Section 27(cc) of the Notes shall be deleted in its entirety and replaced
with the following:

 

““Permitted Senior Indebtedness” means the Indebtedness of the Company and the
Subsidiaries (i) in an amount not to exceed at any one time $10,000,000 in the
aggregate, which Permitted Indebtedness is (A) set forth on Schedule 3(k) to the
Securities Purchase Agreement, (B) incurred in connection with Purchase Money
Indebtedness, (C) a bona fide capitalized lease obligation, (D) a guarantee of
any Indebtedness set forth in the items referred to in the foregoing clauses
(A)-(C), or (E) a letter of credit facility that replaces the facility provided
by the Letter of Credit Agreement, dated as of September 30, 2002, by and
between Comerica Bank-California, the Company, ICG Holdings, Inc. and Internet
Capital Group Operations, Inc., as amended (the “Existing LC Facility”)
regardless of whether such facility is entered into at the time the Existing LC
Facility is terminated or subsequent to such termination; provided that such
replacement facility shall be on terms and conditions substantially similar to
those of the Existing LC Facility; provided, further, that the replacement
facility will provide that the Company’s maximum indebtedness under the letter
of credit line will not exceed $10,000,000 or (ii) incurred in connection with
any commercial hedging transaction involving publicly traded securities held by
the Company or its Subsidiaries (a “Hedging Transaction”).”

 

2



--------------------------------------------------------------------------------

ARTICLE II

 

MISCELLANEOUS

 

2.1. Governing Law. This Amendment shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Amendment shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first above written.

 

INTERNET CAPITAL GROUP, INC.

By:   /s/    ANTHONY P. DOLANSKI         

Name:

  Anthony P. Dolanski

Title:

  Chief Financial Officer